     Case 2:20-cv-00344-N Document 1 Filed 07/01/20 Page 1 of 8              PageID #: 1




                    IN THE UNITED STATES DISTRICT COURT FOR THE
                           SOUTHERN DISTRICT OF ALABAMA
                                 NORTHERN DIVISION

ELIZABETH SMITH,                                    )
                                                    )
     Plaintiff,                                     )    CASE NO. ________________
                                                    )
v.                                                  )    JURY TRIAL REQUESTED
                                                    )
                                                    )
CAHABA CENTER FOR                                   )
MENTAL HEALTH,                                      )
                                                    )
     Defendant.

                                         COMPLAINT

         COMES NOW the Plaintiff, Elizabeth Smith, by and through the undersigned

counsel of record, and hereby doth complain against the above-named Defendant, as

set forth herein-below.

                                  I. JURISDICTION & VENUE

         1.       Plaintiff Smith files this Complaint, institutes these proceedings, and

invokes the jurisdiction of this Court under and by virtue of 28 U.S.C. §§ 1331 and 1334

(a)(4), as an action arising under the Act of Congress known as Title VII of the Civil

Rights Act of 1964, (42 U.S.C. § 2000(e) et seq.), as amended by the 1991 Civil Rights

Act, 42 U.S.C. § 1981(a); the Age Discrimination in Employment Act (29 U.S.C. § 621,

et seq.) and 42 U.S.C. § 1201, et seq., to obtain equitable relief, the costs of suit,

including reasonable attorneys' fees, and damages suffered by the Plaintiff, due to the

Defendant's discrimination against Plaintiff.

         2.       Plaintiff Smith filed a charge of race and age discrimination with the U.S.

Equal Employment Opportunity Commission (“EEOC”) in Birmingham, Alabama on




                                                1
   Case 2:20-cv-00344-N Document 1 Filed 07/01/20 Page 2 of 8                PageID #: 2




December 11, 2019. Plaintiff received a right-to-sue on June 16, 2020, giving Plaintiff

the right to pursue this claim in federal court for 90 days after said receipt. (Exhibit A).

       3.      Venue is proper in the Northern Division of the Southern District of

Alabama, since the alleged discriminating action of Defendant occurred in Dallas

County, Alabama.

                                         II. PARTIES

       4.      The named Plaintiff, Elizabeth Smith (hereinafter “Plaintiff” or “Ms. Smith”),

is a citizen of the United States and a resident of Selma, Alabama. Plaintiff is over the

age of nineteen years.

       5.      The Defendant, Cahaba Center for Mental Health (hereinafter “Defendant”

or “CCMH”), is a business entity operating under the laws of the State of Alabama and

located in Dallas County, Alabama.          Ms. Smith was employed by CCMH until her

termination on October 9, 2019.

                               III. STATEMENT OF FACTS

       6.      Ms. Smith is a sixty-two (62) year old African American female.

       7.      Ms. Smith was hired by CCMH around the year 1988 and was a loyal,

hard-working employee for thirty-one (31) years. Ms. Smith was initially hired as a

residential secretary, but worked her way up to a case manager, and then to a

residential coordinator.

       8.      Most    recently,     Ms.     Smith     was        employed   as   the     Day

Treatment/Rehabilitative Day Program Coordinator, where she was responsible for the

supervision,    development,       and     implementation    of     CCMH's   Intensive    Day




                                                2
   Case 2:20-cv-00344-N Document 1 Filed 07/01/20 Page 3 of 8               PageID #: 3




Treatment/Rehabilitative program. Ms. Smith's years of experience at CCMH made her

highly qualified for her position, and she performed her job duties well.

       9.     Nonetheless, despite her being a loyal employee for thirty-one (31) years,

Ms. Smith was abruptly terminated on or about October 9, 2020 by CCMH Executive

Director, Carrie Bearden, a Caucasian female in her 40's.

       10.    CCMH's proffered reason for Ms. Smith's termination appears to be that

she fraudulently constructed an inaccurate consultant's request via an interoffice

document that never went to the client in question. Ms. Smith avers that CCMH's

proffered reason for her termination is pretextual.

       11.    Ms. Smith avers that she was assisting a subordinate therapist, namely

Bonnie Hobbs, a younger Caucasian female, in preparing the document in question. In

preparing the document, Ms. Smith caused no harm to anyone and sent the document

in advance to Ms. Hobbs for her review, which provided ample opportunity for Ms.

Hobbs to object and/or request a correction, had she wanted to do so.

       12.    Ms. Smith further avers that this was an isolated incident that had never

occurred before, not a pattern and practice to deceive at CCMH. Accordingly, given her

years of employment, some sort of progressive discipline would have been far more

appropriate if used, given Ms. Smith's superior employment record.

       13.    Nonetheless, this incident gave Ms. Bearden a surface excuse, though

unjustified, to terminate Ms. Smith, and replace her with Ms. Hobbs, a much younger

Caucasian who is much less qualified for the position. Accordingly, CCMH's decision to

terminate Ms. Smith further reflects a pattern and practice of race discrimination in

employment decisions. CCMH's upper management is overwhelmingly Caucasian, and




                                             3
   Case 2:20-cv-00344-N Document 1 Filed 07/01/20 Page 4 of 8            PageID #: 4




is in essence a "sister-clique" of younger Caucasian females. CCMH's management's

actions have overwhelming favored Caucasian employees while subjecting African-

American employees to disparate treatment.

       14.    Ms. Debra Evans, another older African-American and former twenty-four

(24) year employee of CCMH, was also terminated on or about October 7, 2019 for

paperwork not being completed in a timely manner.

       15.    Mr. Tracy Vaughn, an African-American male who had worked at CCMH

for over ten (10) years, was terminated around February 2020.           In addition, Ms.

Lakeshia Harrison, an African-American female, who had worked at CCMH for

approximately sixteen (16) years, was terminated in February 2020.

       16.    In another incident, an African-American employee was terminated as a

result of a picture on her Facebook page.         The employee did not post the picture

herself, but it was sent by another individual.

       17.    Nonetheless, Ms. Tammy Till, a Caucasian female, was promoted to the

Director of Developmental Disability Services position. This position was not posted,

and Ms. Till did not have to interview for the job.

       18.    Further, Caucasian employees are allowed to regularly run personal

errands while on the clock and/or travel to their homes. This employees include Billy

Day and Lynne Sanders. Yet African-American employees are required to sign out

when they leave the office, but Caucasian employees are not required to sign out.

       19.    Based on the foregoing, Ms. Smith has been subjected to race

discrimination, in violation of Title VII, 42 U.S.C. § 2000(e) and age discrimination, in




                                              4
   Case 2:20-cv-00344-N Document 1 Filed 07/01/20 Page 5 of 8             PageID #: 5




violation of the ADEA, 29 U.S.C. § 621, et seq.       As a result of the discrimination

practiced against her, Ms. Smith has suffered severe mental and emotional distress.

      20.    As a result of her termination, Ms. Smith has lost income and benefits, and

will continue to lose income in the future. Given her age, it has been difficult for Ms.

Smith to find similar employment. In addition, to pursue this matter, Ms. Smith has

incurred costs and attorney's fees.

                       IV. PLAINTIFF’S CAUSES OF ACTION

                       COUNT ONE - RACE DISCRIMINATION

      21.    Plaintiff repeats, realleges and incorporates by reference paragraphs 1

through 20 above, the same as if more fully set forth herein, and further avers that the

Defendant's actions toward her violated her right to be free of racial discrimination in

employment, in violation of Title VII of the Civil Rights Act of 1964, as amended, (42

U.S.C. § 2000(e), et seq.), and the 1991 Civil Rights Act, and 42 U.S.C. 1981(a).

      22.    CCMH engaged in a pattern and practice of race discrimination against its

African-American employees. CCMH made employment decisions based on race that

adversely affected African-American employees.

      23.    Ms. Smith was terminated because of her African-American race. Any

other proffered reason given by CCMH for her termination is pretextual.

      24.    Ms. Smith was replaced by a less qualified Caucasian employee.

      25.    As a proximate cause of Defendant's afore-described actions in

discriminating against Plaintiff, due to her race, Plaintiff was injured and damaged, as

set forth in paragraphs 1 through 20 above.         In addition, Plaintiff has suffered

considerable mental and emotional anguish.




                                           5
   Case 2:20-cv-00344-N Document 1 Filed 07/01/20 Page 6 of 8             PageID #: 6




       26.    Plaintiff avers that she has pursued and exhausted her administrative

remedies.

                                         PRAYER FOR RELIEF

       WHEREFORE, PREMISES CONSIDERED, Plaintiff Smith respectfully prays that

this Court grant the following relief:

       a)     Judgment declaring that the Defendant discriminated against Plaintiff, on

              the basis of Plaintiff’s race;

       b)     An order granting Plaintiff compensation for rights to which Plaintiff would

              have been entitled, had Plaintiff not been the victim of race discrimination,

              effective from the date of final judgment;

       c)     An award of compensatory damages, including for mental anguish, to

              which Plaintiff may be entitled;

       d)     An award of punitive damages, due to the egregious nature of the race

              discrimination practiced against Plaintiff so openly tolerated, ratified and

              acquiesced in by the Defendant;

       e)     An award of all court costs and reasonable attorneys' fees, including those

              incurred for seeking administrative relief; and

       f)     Such further, other and different relief as the Court may deem appropriate

              and necessary.


                          COUNT TWO - AGE DISCRIMINATION

       27.    Plaintiff repeats, realleges and incorporates by reference paragraphs 1

through 20 above, the same as if more fully set forth herein, and further avers that the




                                               6
   Case 2:20-cv-00344-N Document 1 Filed 07/01/20 Page 7 of 8               PageID #: 7




Defendant has discriminated against her due to her age by wrongfully terminating

Plaintiff’s employment and replacing her with a younger employee.

       28.    Plaintiff avers that the aforesaid actions of the Defendant violated 29

U.S.C. § 621, et seq. prohibiting age discrimination in employment.

       29.    Plaintiff avers that she has suffered economic damage as a proximate

cause of said age discrimination. Plaintiff avers that the age discrimination practiced

against her was willful, thus entitling Plaintiff to double damages.

       30.    Plaintiff further avers that she has pursued and has exhausted her

administrative remedies.

                                  PRAYER FOR RELIEF

       WHEREFORE, premises considered, Plaintiff prays that this Honorable Court

will, upon a final hearing of this cause, enter an order with the following provisions:

       a)     A judgment declaring that Plaintiff was discriminated against by the

              Defendant, due to Plaintiff’s age, and

       b)     An order reinstating Plaintiff into her position of employment;

       c)     An award of back pay for all lost wages, and in the event Plaintiff is not

              reinstated, then an award of front pay to which Plaintiff may be entitled;

       d)     An award of all court costs and reasonable attorney’s fees, including those

              incurred for seeking administrative relief;

       e)     A doubling of damages due to the willful nature of the age discrimination

              practices against Plaintiff.

       f)     Such further, other and different relief as this Court may deem appropriate

              and necessary.




                                              7
   Case 2:20-cv-00344-N Document 1 Filed 07/01/20 Page 8 of 8             PageID #: 8




                                   V. JURY DEMAND


      Plaintiff hereby requests trial by jury on all issues so triable.


      Respectfully submitted this 1st day of July 2020

                                           Elizabeth Smith, Plaintiff



                                           _________________________________
                                           Julian McPhillips (ASB-3744-L74J)
                                           Counsel for Plaintiff



                                           _________________________________
                                           Chase Estes (ASB-1089-F44L)
                                           Counsel for Plaintiff


OF COUNSEL:
MCPHILLIPS SHINBAUM, L.L.P.
516 South Perry Street
Montgomery, Alabama 36104
Telephone: (334) 262-1911
Facsimile: (334) 263-2321
julianmcphillips@msg-lawfirm.com
cestes@msg-lawfirm.com




                                              8
